Citation Nr: 0423102	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to March 1973.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT
	
1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on January [redacted], 2002, and lists his immediate cause of death 
as laceration of brain with expulsion of brain due to crush 
injury of skull with skull fractures.

3.  The toxicology report to the Madera County Coroner's 
Office shows that the veteran's blood Ethyl Alcohol level was 
0.14 grams%.

4.  At the time of the veteran's death, service connection 
was in effect for the following:  post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling, effective 
from January 4, 1999; ligament laxity, left knee, rated as 20 
percent disabling, effective from January 4, 1999; post-
traumatic degenerative arthritis, right knee, rated as 10 
percent disabling, effective from January 4, 1999; post-
traumatic degenerative arthritis, left knee, rated as 10 
percent disabling, effective from January 4, 1999; and 
prostate cancer, rated as noncompensable, effective from 
January 4, 1998.  

4.  After the veteran's death, service connection was 
established for macular degeneration of the left eye, rated 
as 10 percent disabling, effective from January 4, 1999; 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
effective from January 4, 1999 was also granted.  

5.  The competent evidence of record shows that the veteran's 
cause of death was not related to his service-connected PTSD 
or any other service-connected disabilities.

6.  The competent evidence of record shows that the veteran's 
death resulting from the accident was the result of his own 
willful misconduct, in the absence of competent evidence to 
the contrary.    


CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death, 
including laceration of brain with expulsion of brain due to 
crush injury of skull with skull fractures, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.301(c)(2), 
3.303, 3.312 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that the 
RO provided the appellant with a copy of the June 2000 rating 
decision and September 2002 SOC, which together provided the 
appellant with notice as to the evidence needed to 
substantiate her claim and the reasons for the denial of her 
claim.  The SOC provided the appellant with notice of laws 
and regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA. 
	
In correspondence dated in December 2000, the RO asked the 
appellant to provide the RO with any evidence showing that 
the veteran's death was due to suicide (a theory propounded 
by the appellant).  The RO asked the appellant to identify 
any VA Medical Center (MC) that treated the veteran for his 
PTSD before he died.  The RO added that if the veteran 
received private treatment, then the appellant should 
complete the provided VA Form 21-4142, and the RO would 
request the records.  The RO further advised the appellant 
that the RO requested the police report on the accident that 
resulted in the veteran's death.   

In correspondence dated in August 2001, the RO noted the 
enactment of the VCAA and VA's duties there under.  The RO 
also generally noted the delegation of responsibility between 
VA and the appellant in procuring evidence relevant to the 
claim.  The RO specifically advised that records from Kaiser 
Permanente were requested and that the appellant's assistance 
was needed in obtaining these records as well as the autopsy 
report.  The letter was returned to the RO in September 2001, 
with the stamped notification, "NO SUCH NUMBER."  While it 
is a claimant's duty to advise the RO of any change in 
address, once the RO reestablishes contact with the 
appellant, it appears that the RO makes no attempt to 
redeliver the August 2001 VCAA notice to her new address.  
The Board, however, finds that the appellant is not 
prejudiced by this omission.  The claims file shows that 
records from Kaiser Permanente and the autopsy report were 
obtained.   Also, as previously discussed, in the December 
2000 letter, the RO advised the appellant of the delegation 
of responsibility between VA and the appellant in procuring 
the evidence relevant to the claim, including which portion 
of the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
Board notes that the claim was reconsidered again in 
September 2002 and the SOC on the issue was provided to the 
appellant.  Also, the Board notes that the December 2000 
letter was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.    

There was no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim, or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (b)(1) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, VA asked the appellant for all the information 
and evidence necessary to substantiate the claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
appellant, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  The Board also concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained Kaiser Permanente records, police accident reports, 
the autopsy report, and Concord Vet Center records.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.


II.   Evidence

The Certificate of Death indicates that the veteran died on 
January [redacted], 2000.  His death certificate lists his immediate 
cause of death as laceration of brain with expulsion of brain 
due to crush injury of skull with skull fractures.  The 
manner of death was ruled an accident by the Coroner.
 
Kaiser Permanente records dated from July 1983 to August 1999 
as well as Fresno Community Hospital records dated from 
February 1996 to November 1996 show that in 1996, the veteran 
underwent radiation therapy for diagnosed carcinoma of the 
prostate.  Several residual problems due to radiation therapy 
were noted, none of which included complaints of dizzy 
spells.  Kaiser Permanente records include an October 1996 
record that noted that the veteran took Zoladex and Flutamide 
for treatment of his prostrate cancer.  The medical 
literature indicated that a side effect of Flutamide was 
dizziness.  A June 1998 record notes that there was no 
evidence of the disease.  A February 1999 record notes an 
assessment of vertigo in connection with an examination of 
the veteran's ears that revealed retracted tympanic 
membranes.  The physician noted possible Eustachian tube 
dysfunction.  An August 1999 record notes that an examination 
revealed no clinical evidence of recurrence of cancer of the 
prostate.  

Concorde Vet Center records dated from October 1998 to 
February 2000 show that the veteran attended therapy sessions 
for his PTSD.  An October 1998 record shows that the veteran 
denied suicidal ideations.  A record dated in February 1999 
shows that the veteran reported on multiple episodes in which 
he was arrested for driving under the influence of alcohol.  
The veteran denied delusions, hallucinations, and suicidal 
thoughts.  The veteran indicated that he was currently on 
Lisinopril  for congestive heart failure and Motrin for his 
arthritis and past prostate surgery.  A December 1999 record 
documents an incident in which the veteran contacted the Vet 
Center by phone and verbalized a lot of anger.  He claimed 
that he was angry with the "system."  The licensed clinical 
social worker, H.L., noted that she elicited from the veteran 
that he would not hurt himself or anyone else.  The veteran 
reportedly replied, "I'm not that crazy, I just need to blow 
off stream."  After the veteran's death, a February 2000 
record shows that the appellant contacted the Vet Center and 
inquired whether the veteran ever complained of dizziness, 
blurred vision, severe headaches, or flashbacks while 
driving.  H.L. noted that the appellant indicated that she 
wanted to find a causal link between the veteran's PTSD and 
the automobile accident.  H.L. indicated that she advised the 
appellant that the veteran had never complained of any these 
symptoms.   

The February 1999 VA psychiatry examination report notes that 
the veteran denied a history of suicidal ideation.  The 
examiner noted that the veteran reported on multiple episodes 
in which he was arrested for driving under the influence of 
alcohol.  The veteran also reported that he experienced 
flashbacks, but denied hallucinatory phenomenon and 
delusions.

The February 1999 VA orthopedic examination report noted no 
relevant complaints.

The February 1999 VA genitourinary examination report notes 
that the veteran reported that he completed his radiation 
therapy treatments.  The examiner noted that the veteran 
reported that his PSA (prostate-specific antigen) levels were 
regularly screened and had remained stable in the 1 to 1.2 
range.  The veteran complained of some residual problems, 
none of which included complaints of dizzy spells.  The 
examiner diagnosed adenocarcinoma of the prostate treated 
with total antigen suppression and radiation therapy and 
antigen suppression aborted because of sexual dysfunction.  

In a statement dated in October 2000, the veteran's niece 
reported that the veteran related his combat experiences to 
her.  She maintained that the veteran experienced episodes of 
flashbacks while driving, "trying to get away from the 
enemy."  She indicated that the hallucinations and symptoms 
were so unbearable that the veteran thought about ending his 
life.  

In a statement dated in October 2000, the appellant's sister 
reported that she observed the veteran go through 
psychological hardships.  She maintained that after the war 
the veteran had many "pains throughout his body" that made 
driving, walking, and mobility impossible.  She indicated 
that in order to deal with the pain, the veteran took 
multiple medications and drank alcohol excessively.  

In a statement dated in October 2000, the appellant reported 
that the veteran related his combat experiences to her.  She 
indicated that on one Saturday in January 2000, the veteran 
got in his car and blacked out.  She maintained that the 
medication the veteran took was no longer as effective.  She 
noted that the week before the veteran died, he indicated 
that he felt like ending his life.  Lastly, the appellant 
reported that on the day of the veteran's accident before he 
left the house, she asked him if she had the right to be 
happy, to which he replied, "'yes, you will be happy 
soon.'"  

In a statement dated in November 2000, the veteran's brother 
maintained that in the  two months prior to the veteran's 
death, he was "very low in spirit."  He indicated that the 
veteran had told him that he wanted to kill himself.  He 
described instances in which the veteran spoke in a manner 
that indicated that he did not anticipate on living much 
longer.  He also indicated that the veteran would have dizzy 
spells and black out after talking about taking his life.   

In a statement dated in November 2000, another niece of the 
appellant reported that the veteran related his combat 
experiences to her.  She indicated that the veteran expressed 
survivor guilt.

The police accident report from the California Highway Patrol 
notes that the veteran sustained fatal injuries in a single 
car accident on January [redacted], 2000.  He was pronounced dead at 
2235 hours or 10:35 p.m.  The responding officer reported 
that he received notice of the accident at 2215 hours or 
10:15 p.m. and he arrived on the scene at 2225 hours or 10:25 
p.m.  The responding officer noted that the veteran was the 
sole occupant of the vehicle and was found pinned in the 
driver's seat.  He wore his three-point continuous loop 
lap/shoulder restraint.  The responding officer indicated 
that at the time of the accident, the weather was cloudy, the 
lighting was dark with no street lights, the roadway surface 
was dry, and there were no unusual road conditions.  A 
witness reported that he noticed the veteran's sedan was 
within the lane over the next three or four miles as it 
traveled approximately 300 feet ahead of him.  However, the 
sedan veered approximately three or four feet into the 
freeway center divider.  It veered to the right proceeding 
across the road and ran off the right side of the roadway.  
The witness saw a large cloud of dust and a tree fell down.  
Based on the physical evidence at the scene, the vehicle 
damage, and information obtained from an eyewitness, the 
responding officer concluded that the veteran was traveling 
at a stated speed of seventy-five miles per hour and for 
unknown reasons, the vehicle ran off the left side of the 
roadway and proceeded into the freeway center divider.  As a 
result, the appellant overcorrected the steering to the 
right, which caused him to lose control of the vehicle.  The 
vehicle proceeded across the road and ran off the right side 
of the roadway.  The vehicle continued across the shoulder 
and crashed through the freeway perimeter fence.  The left 
side of the vehicle struck and knocked over a large tree in 
the field near the fence.  The vehicle came to rest on its 
left side in the field near the fence.  The responding 
officer concluded that the primary cause of the accident was 
"[u]nsafe turning movement" by the veteran.  The responding 
officer added that the associated factor for the accident was 
"[f]ailure to maintain a vehicle within its designated 
lane."      

The Madera County Sheriff's Department case report dated in 
March 2000 shows that the responding officer noted that for 
an unknown reason, the veteran's vehicle left the roadway 
into the median, crossed over the road, and hit a tree and a 
fence.  His vehicle flipped over onto its top after 
sustaining severe damage to the driver's side door.  The 
responding officer noted that the appellant reported that the 
veteran was previously treated for cancer, but the veteran 
was currently only taking aspirin, Cozaar, and Naproxen.  The 
responding officer further noted that the appellant indicated 
that the veteran left for Oakland on the morning of the 
accident to attend a Masonic Lodge meeting and he was on his 
way home when he had the accident.  

The Madera County autopsy report noted that the veteran's 
cause of death was lacerations of brain with expulsion from 
cranial cavity due to crush injury of skull with multiple 
skull fractures.  The toxicology report shows that the 
veteran had a blood ethyl alcohol level of 0.14 grams%.  

The appellant and her sister presented testimony at the 
travel board hearing held in March 2004 before the 
undersigned Veterans Law Judge.  They presented testimony 
that was similar to comments made in statements of record 
previously discussed.  The appellant reported that the 
veteran was a heavy drinker.  The appellant contended that 
the veteran had flashbacks and suicidal ideations.  The 
appellant indicated that she knew that the veteran was drunk 
on the day of the accident and she believed that he 
hallucinated and ran off the road.  The appellant admitted 
that no one had confirmed her theory.  The appellant's sister 
maintained that the veteran was very familiar with the 
stretch of road on which the accident occurred having driven 
there many times.  


III.  Pertinent Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2003).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2003).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2003).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

IV.  Analysis

The Board notes that during the veteran's lifetime, service 
connection was in effect for the following:  PTSD, rated as 
70 percent disabling, effective from January 4, 1999; 
ligament laxity, left knee, rated as 20 percent disabling, 
effective from January 4, 1999; post-traumatic degenerative 
arthritis, right knee, rated as 10 percent disabling, 
effective from January 4, 1999; post-traumatic degenerative 
arthritis, left knee, rated as 10 percent disabling, 
effective from January 4, 1999; and prostate cancer, rated as 
noncompensable, effective from January 4, 1998.  After the 
veteran's death, the RO issued a rating decision in February 
2000.  Service connection was established for macular 
degeneration of the left eye, rated as 10 percent disabling, 
effective from January 4, 1999.  The RO also granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from January 4, 1999.  

The medical evidence of record, autopsy reports, and police 
accident reports show that the veteran died as a result of 
injuries suffered in an automobile accident.  The death 
certificate shows that the Coroner ruled the veteran's manner 
of death as an accident.  There is no competent medical 
evidence of record that shows that the veteran's cause of 
death was related to his service-connected PTSD, left knee 
disabilities, right knee disability, prostate cancer, or left 
eye disability.  

The appellant maintains that her husband's death was due to 
suicide as the result of his PTSD.  The appellant has also 
maintained that the veteran's death was due to dizzy spells 
he experienced as the result of medication he took for his 
service connected disabilities.  In particular, the radiation 
therapy for the veteran's prostate cancer reportedly made him 
dizzy.  

Records from Kaiser Permanente dated in 1996 document that 
the veteran's mediation regime for treatment of prostate 
cancer included Flutamide.  The medical literature contained 
in the private treatment records noted that a side effect of 
Flutamide was dizziness.  The medical evidence does not show 
that the veteran continued to take Flutamide around the time 
of his death.  Rather, the private treatment records show 
that as late as in August 1999, an examination revealed no 
clinical evidence of recurrence of prostate cancer.  It is 
also significant that while private treatment records and the 
February 1999 VA genitourinary examination report note 
several residual problems of the veteran's prostate cancer-
both temporary and permanent-none of the problems included 
complaints of dizzy spells.  The February 1999 assessment of 
vertigo was thought to be related to a disease process of the 
ears.  Licensed clinical social worker, H.L., advised the 
appellant that the veteran never complained of episodes of 
dizzy spells while driving, according to a February 2000 
record from the Concorde Vet Center.
The weight of the evidence is against the appellant's theory 
that the veteran's death was due to dizzy spells he 
experienced as the result of medication he took for his 
service-connected disabilities.  Even assuming that the 
veteran experienced episodes of dizzy spells while driving, 
there is no competent evidence that at the time of the fatal 
accident, a dizzy spell caused the veteran to run his 
automobile off the left side of the roadway, proceed into the 
freeway center divider and then over correct the steering and 
lose control of the vehicle.  

Statements from appellant and the veteran's brother, nieces, 
and appellant's sister note that the veteran had suicidal 
ideations and experienced episodes of flashbacks while 
driving.  Records dated in October 1998, February 1999, and 
December 1999 from the Concorde Vet Center as well as the 
February 1999 VA psychiatry examination report show that the 
veteran denied that he had suicidal ideations, but the VA 
examination report shows that the veteran reported that he 
experienced flashbacks.  There, however, is no competent 
evidence that at the time of the fatal accident, a suicidal 
gesture or flashback caused the veteran to run his automobile 
off the left side of the roadway and proceed into the freeway 
center divider.  The police accident report indicates that 
the veteran wore a seat belt.  The incident was ruled an 
accident by police investigators who examined the crash site.  
For the Board to find that at the moment of the accident the 
veteran wanted to commit suicide or he experienced a 
flashback would be speculative with no basis in fact and 
contrary to the police investigation.  It is also very 
significant that the toxicology report shows that the veteran 
had a blood ethyl alcohol level of 0.14 grams%.   

The Board notes that a blood alcohol percentage of .10 or 
more raises a presumption that the person was under the 
influence of intoxicating liquor under VA's Adjudication 
Procedure Manual.  See M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2) (using the standards of the National Safety 
Council, U.S. Department of Transportation and the 
Departments of the Army, Navy and Air Force and Defense 
Supply Agency).  In Forshey v. West, 12 Vet. App. 71, 73 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002), the Court noted that treatise evidence 
indicated that a blood alcohol level in the range of 0.080% 
to 0.100% results in intoxication that, in turn, results in 
loss of judgment and muscular coordination.  The Board finds 
that the veteran's blood alcohol level of 0.14 obtained by 
objective laboratory testing shortly after the accident is 
reliable and probative as to the veteran's state of 
intoxication.  In the opinion of the Board, the objective 
laboratory blood alcohol test establishes that the veteran 
was intoxicated at the time of the accident.   

VA regulations provide that if intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2003).  While the Board has sympathetically considered the 
arguments advanced by the appellant and family members, it 
concludes that the preponderance of the evidence is against 
the claim.  The Board finds that the veteran's intoxication 
resulted in loss of judgment and muscular coordination, and 
was a proximate cause of the accident that resulted in his 
death, in the absence of competent evidence to the contrary.  
According to the police reports, the veteran's car veered to 
the left for reasons undetermined at the scene of the 
investigation.  The toxicology results were unknown to the 
investigators at that time.  Given the fact that external 
factors were ruled out as the cause of the accident, the 
evidence of record overwhelming points to the veteran's 
intoxication as the proximate cause of the accident.  Thus, 
the evidence shows that the veteran's death resulting from 
the accident was the result of his own willful misconduct.  

As such, the competent evidence of record shows that the 
veteran's cause of death was not related to his service-
connected PTSD or any other service-connected disabilities.  
Thus, the evidence of record fails to establish that any of 
the veteran's service-connected disabilities were the primary 
or contributory cause of death.  38 C.F.R. § 3.312 (2003).  
Accordingly, service connection for the veteran's cause of 
death is not warranted.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



